Citation Nr: 0719417	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  95-16 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for arthritis of the hips.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel







INTRODUCTION

The veteran had active service from July 1973 to July 1976, 
and from January 1977 to March 1994.

This appeal comes before the Board of Veterans' Appeals (the 
Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

Service connection is now in effect for the following: left 
shoulder disability claimed as pinched nerve, rated as 20 
percent disabling; impingement syndrome, right shoulder, 
rated as 10 percent disabling; disc bulge at L-4/L-5 with 
thoracolumbar strain, degenerative disc disease at L-5/S-1, 
rated as 10 percent disabling; tendonitis of the right hip, 
rated as 10 percent disabling; tendonitis of the left hip, 
rated as 10 percent disabling; degenerative arthritis of the 
right knee, rated as 10 percent disabling; degenerative 
arthritis of the left knee, rated as 10 percent disabling; 
residuals, tear of the right gastrocnemius and soleus 
muscles, Achilles tendonitis, rated as 10 percent disabling; 
and chronic right elbow strain, chronic left elbow strain, 
pes planus, skin graft of the tip of the ring finger, and 
cervical stain claimed as damage to the spinal column, each 
evaluated as noncompensably disabling.

During the course of the current appeal, the VA at both VARO 
and Board levels undertook actions on several of these, the 
end results of which are identified and included above.  
Except for the issue shown on the front cover of this 
decision, none of the other issues remains in appellate 
status at this time.

Under regulations then in effect, the Board endeavored to 
develop the hip issue on its own in December 2002.  However, 
in the interim, pertinent regulations with regard to 
development of the evidence were changed, and in November 
2003, the Board remanded the case for development on several 
issues to include the hips.  In April 2006, the Board granted 
service connection for damage to the spinal column, and again 
remanded the issue herein considered.



FINDING OF FACT

The veteran does not now have arthritis of either hip which 
is of service origin.



CONCLUSION OF LAW

Arthritis of the hips was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 5107 ; 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In this case, the veteran claimed entitlement to service 
connection for bilateral hip arthritis in 1994, prior to 
enactment of the VCAA, and his appeal stems from a September 
1994 rating decision which denied service connection.  In 
July 2002 and May 2006, VCAA letters were issued.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification with regard to 
his service connection claim was not furnished prior to the 
initial adjudication, any defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
the SSOC provided the veteran with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He has indicated that he has no other 
information or evidence to give VA to substantiate his claim.

With regard to the pending claim of service connection for 
hip arthritis, VA examinations have been ordered to include 
medical opinions, and VA clinical reports obtained.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

In May 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  Therefore, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

II.  Pertinent Law, Factual Background, and Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

The veteran's extensive packet of original service records 
reflect that over a period of at least a decade, he undertook 
numerous jumps.  Throughout service records, he had 
complaints relating to pain in multiple joints.  On occasion, 
it was suggested that he might have degenerative changes.  
While arthritis was suggested with regard to several joints, 
there was no recorded in-service notation of hip arthritis.

A clinical notation in the file from December 1989, shows 
that the veteran reported that he had been told he had 
degenerative arthritis of "knees and hips", but on the 
original document, the word "hips" had been crossed out in 
the same ink and handwriting as the first notation, and 
"wrists" written in.

On several occasions the veteran was given limited profiles 
relating to orthopedic complaints but never citing his hips.

On an in-processing/annual occupational health questionnaire 
in 1990, the veteran reported having had arthritis in his 
knees, elbows, shoulders and wrists; and said he had been 
diagnosed as having arthritis and a strained back.

X-rays were taken of various joints in April 1991 but hip 
arthritis was not shown on the complete report of that 
evaluation.

In September 1993, he was evaluated in the PT department 
primarily for his back.  He reported radiation of pain into 
his lower extremities.  It was noted that he had 10-15 
degrees limitation of range of motion in both hips.  He was 
instructed in stretching exercises for both hips.

A clinical notation is of record from October 1993, that he 
had complaints of pain in his back, hip and leg.  The 
examiner opined that a lot of his problems of pain in the 
extremities were probably due to his history of multiple 
jumps.  He was felt to have low back pain with radiation into 
the lower extremities.

On the separation examination in December 1993, the veteran 
checked a history of painful joints and identified this to 
include his hips.  He said that he had been treated for 
arthritis at Ft. Huachuca since 1990.

On VA examination in May 1995, the veteran complained of pain 
in multiple joints but did not specifically identify his 
hips.  X-rays were undertaken at which time the hips were not 
shown to have degenerative changes.

In his Substantive Appeal, a VA Form 9 filed in May 1995, the 
veteran reported his history of multiple jumps in service and 
said that his hips had been impacted.  

In a written discussion of his various claims, the veteran 
stated that he had been shown on X-rays in April 1991 to have 
arthritis of lumbar spine, hips and elbows. 

VA examination was undertaken in April and May 1997.  The 
veteran said he had radiation of pain from the back into his 
buttocks and legs.  Examiners felt that some of his problems 
in the leg were due to his jumping in service, but also due 
to his gastrocnemius muscle injury.  VA X-rays undertaken of 
both hips showed osseous structures to be intact without 
fracture or dislocation.  The hip joint spaces were well 
preserved, the surrounding soft tissues were unremarkable and 
no focal bony lesions were seen.  The radiologist's 
conclusion from an X-ray standpoint was that the veteran had 
normal hips.  [The hip complaints that were associated with 
bilateral tendonitis was identified and service-connected by 
the VARO.]

On VA examination in April 1999, he was found to have good 
muscle strength in his legs without atrophy or sensory 
deficits; no hip disability was identified.

On VA orthopedic examination in December 2000, he had 
complaints referable to his knees but no hip disability was 
shown.

On VA examination in July 2001, he said that he had developed 
discomfort in the right and left upper lateral trochanteric 
regions which he said started in 1992.  He said that there 
had been no specific injury other than his long time jumping.  
His right hip was worse than his left, and impacted by 
extreme weather or extended walking.  He had some hip 
weakness and fatigability which he related to pain and said 
he had an occasional limp on the right.  On examination, the 
veteran had some pain at terminal ranges of motion.  X-rays 
of both hips were normal and showed no sign of arthritis.

On VA evaluation in April 2003, the veteran's hips had mild 
functional impairment associated with strain.  X-rays of the 
hips and pelvis showed anatomic alignment without focal 
osseous lesions.  There was thought to be possible minimal 
degenerative disease in the superior acetabular compartment 
bilaterally and degenerative changes in the sacroiliac 
joints.  A subsequent addendum was filed from the examiner to 
the effect that the hip problems were less likely than not to 
be due to service.

On VA examination in September 2006, the file was reviewed in 
detail.  Diagnosis was of strain, both hips.  The examiner 
specifically opined that the hip complaints were not related 
to service and were not due to his back problems or 
degenerative changes in his knees or elsewhere.  His minimal 
symptoms were limited to tenderness, and there was no sign of 
arthritis including on multiple X-rays which were compared 
with each other.

In summary, there is a great deal of clinical information of 
record in this case.  The veteran alleges that he had hip 
arthritis in service.  This is not substantiated by any 
evidence found within the considerable service medical record 
packet.  The veteran has specifically stated that X-rays in 
service in April 1991 showed hip arthritis.  This is 
inaccurate; a report of X-rays taken at that time showed 
osseous changes elsewhere, but none within either hip.

The veteran also has repeatedly asserted that he has, or was 
told he has, hip arthritis.  While there is no way to judge 
what he may or may not have been told by anyone, the 
documentary and credible evidence nonetheless does not 
support that clinical specific finding of hip arthritis in 
service and/or since, notwithstanding his having had numerous 
examinations undertaken specifically to determine such a 
finding; nor has any medical expert in service or since ever 
confirmed that suggestion in the record.  

The veteran's sincerity is not in question.  However, while 
the veteran is certainly capable of providing observations of 
symptomatology, as a layperson, he is not capable of opining 
on matters requiring medical knowledge, such as the etiology 
of a disorder or the presence of a specific disability, in 
this case an osseous finding diagnosed as arthritis involving 
the hips.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board would also note that the veteran's hip symptoms may 
well be due to a number of other causes, many of which have 
already been recognized as service-connected by VA for 
compensation purposes.  In this case, the veteran has service 
connection for multiple disabilities, included in which are 
thoracolumbar disabilities, tendonitis of both right and left 
hips, degenerative arthritis of both knees, and residuals, 
tear of the right gastrocnemius and soleus muscles, all of 
which may precipitate symptoms in his hips (i.e., tendonitis) 
and/or radiation of symptoms to his hips.

Service connection may be granted for a verified disability 
on a direct, presumptive or secondary basis.  However, the 
claim in this case is for service connection for arthritis of 
both hips, a disability which is simply not demonstrated by 
the evidence of record.  The Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of service connection for hip 
arthritis.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim for service connection for hip arthritis must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral hip arthritis is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


